 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUBY BRADLEY,                                     No. 2:19-cv-02419-MCE-CKD PS
12                       Plaintiff,
13            v.                                       ORDER
14   COUNTY OF SACRAMENTO,
     DEPARTMENT OF HUMAN
15   ASSISTANCE, et al.,
16                       Defendants.
17

18            On December 12, 2019, the magistrate judge filed findings and recommendations (ECF

19   No. 3), which were served on plaintiff and which contained notice that any objections to the

20   findings and recommendations were to be filed within fourteen (14) days. No objections were

21   filed.

22            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

23   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

24   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

25   1983).

26            The court has reviewed the applicable legal standards and, good cause appearing,

27   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

28   IT IS HEREBY ORDERED that:
                                                      1
 1          1.      The findings and recommendations (ECF No. 3) are ADOPTED;

 2          2.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED;

 3          3.      Plaintiff is directed to pay the filing fee of $400.00 on an installment schedule,

 4   with $50.00 payments to the Clerk of Court due on the following deadlines:

 5                  February 1, 2020

 6                  March 1, 2020

 7                  April 1, 2020

 8                  May 1, 2020

 9                  June 1, 2020

10                  July 1, 2020

11                  August 1, 2020

12                  September 1, 2020

13          4.      Once the first installment payment is made, the court shall direct service of the

14   complaint on the named defendant; and

15          5.      Plaintiff is informed that a failure to timely pay the filing fee, or timely request an

16   extension of time to do so, may result in dismissal of the action pursuant to Federal Rule of Civil

17   Procedure 41(b).

18          IT IS SO ORDERED.

19   Dated: January 21, 2020

20
21

22

23

24

25

26
27

28
                                                       2
